[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 757 
The parties to this suit in this opinion will be referred to as they appeared in the lower court as plaintiff and defendant. On the 2nd day of December, 1935, plaintiff filed in the Circuit Court of Orange County his declaration consisting of nine counts. Counts 1, 2 and 3 *Page 758 
charge a negligent injury to plaintiff on the 17th day of February, 1934, while the remaining counts of the declaration allege a second injury to the plaintiff on the 27th day of June, 1934. It is not necessary to consider the issues submitted under counts 4, 5, 6, 7, 8 and 9 because the jury found a verdict in behalf of the defendant and no assignment of error is predicated thereon. The first count alleges that the defendant was engaged in the telephone business and that plaintiff was its employee engaged in repairing wires on a pole; that the defendant negligently permitted a high voltage of electricity to run into and charge the telephone wires and that plaintiff was thrown from the pole and injured. The second count alleges that the defendant negligently and carelessly permitted a high and dangerous voltage of electricity from wires of the Florida Public Service Company to run into and charge the telephone wires and that plaintiff was thereby injured. The third count charges that the defendant negligently and carelessly sent and transmitted a dangerous voltage of electricity through the wires and that plaintiff was thereby injured.
The defendant filed pleas to each of the aforesaid counts, being (a) general issue; (b) payment of the sum of $1,359.04 to plaintiff as full payment; (c) a release signed by the plaintiff for and in consideration of $1,359.04 and a discharge from any and all liability connected with said alleged injuries; (d) for a valuable consideration in the sum of $1,359.04 plaintiff executed and delivered to plaintiff a written obligation commonly known as a covenant not to sue. The plaintiff filed a joinder of issue on the pleas, likewise a replication denying the release and covenant not to sue to be the deeds of the plaintiff; likewise the release and covenant not to sue was obtained from the plaintiff when he was not in possession of his mental faculties, and other replications unnecessary to recite. *Page 759 
During the month of November, 1936, the issues were submitted to a jury and a verdict was found for the plaintiff in the sum of $18,750.00. The defendant filed a motion for a new trial and the same was on the 9th day of December, 1936, overruled and denied. A judgment final was entered on the aforesaid verdict in behalf of the plaintiff and writ of error was obtained and the suit is here for review and a number of assignments of error are urged for a reversal.
This suit was brought under what is commonly known as the Hazardous Occupation Act, being Sections 7059, 7060 and 7061, Comp. Gen. Laws of Florida, 1927. The first assignment of error by defendant is: If the servant had supervision of and assisted in the construction of a place to work and by reason of faulty construction thereof he is injured, may he recover therefor?
In support of this assignment counsel for defendant in their brief recite:
"`I set this pole (the one in question) here in 1929. I had to take care of the wires leading to the stucco building.' `I reached outdoor superintendent in 1925.' `My duties as outdoor superintendent were lineman, general plant man, switchboard man, construction installer. My duties were to string wires and in the event of trouble, to correct it, and I had supervision of the outside plant.' `I was to notify Mr. Galloway about anything that wasn't right.'"
The record shows that the plaintiff during the years 1929 and 1930 directed the construction or assisted in the construction of the telephone system of the defendant, including the wiring of the pole where the injury occurred. It is in the record and supported by a number of witnesses that the telephone wires of the defendant were on a pole "jointly" with the Power Company distributing electricity in that community. Some of the witnesses testified that the wires *Page 760 
were not up to "standard" construction in that they were placed in close proximity with the electric wires and the wires coming in contact with each other permitted and allowed electricity to escape and electrify the telephone wires of the defendant. While the improper placing of the telephone wires at close proximity with the electric wire on the same pole may have been one of the causes of the injury to the plaintiff here, a review of the evidence shows other opportunities for the charging of the telephone wires existed, such as a contact at some distance from the pole of the charged wire and telephone wire; likewise wet moss suspended from the live or charged wires down and contacting the telephone wires; also the live wire feeding the arc came in about 2 1/2 inches of a telephone wire connection.
It is urged here as the duty of the defendant to inspect at proper intervals the entire equipment of the telephone company to see that its property is safe for all having business to go about it. If the jury found that plaintiff had knowledge of the defective construction of the telephone wires at this particular pole at the most the amount of recovery therefor would be reduced as authorized by statute, but if this pole was unsafe for the plaintiff who may have had some knowledge thereof, it would be unsafe for any other employee in an effort to repair the wire. Some time had passed after construction and before plaintiff had been required to regulate the trouble at the pole where injured. The plaintiff as a matter of law was entitled to a reasonably safe place in which to work. In the suit of Kirkland v. City of Gainesville, 122 Fla. 765, text p. 776, 166 Sou. Rep. 460, it was said:
"Plaintiff's decedent was an agent or employee of the defendant city, and it is not shown that the defendant city `exercised all ordinary and reasonable care and diligence' to maintain its line pole in safe condition for the hazardous *Page 761 
service in which it was used. Even if some responsibility for looking after the condition of the pole was conferred upon and assumed by the decedent, and even if decedent may be regarded as negligent in going upon the pole, this did not relieve the city of the consequences of its negligence in performing its duty to maintain the pole in a reasonably safe condition for the hazardous service; and the negligence of the city being shown and the decedent not having assumed the risk of the city's negligence, there may be a recovery of damages to be diminished in proportion to the negligence, if any, of decedent, it not being shown that the injury was `caused by' decedent's `own negligence.' Sections 7059 (4972), 7061 (4974) C.G.L."
Likewise the utterance of this Court in the case of Stearns and Culver Lumber Co. v. Fowler, 58 Fla. 362, text p. 368-369,50 Sou. Rep. 680, when it was said:
"A master assumes the duty toward his servant of exercising reasonable care and diligence to provide the servant with a reasonably safe place at which to work, with reasonably safe machinery, tools and implements to work with, with reasonably safe materials to work upon, and with suitable and competent fellow servants to work with him; and when the master has properly discharged those duties then, at common law, the servant assumes all the risks and hazards incident to or attendant upon the exercise of the particular employment or the performance of the particular work, including those risks and hazards resulting from the possible negligence and carelessness of his fellow servants and co-employees."
The second question urged here by counsel for defendant is: If the servant is superintendent of the master's business and it is his duty to inspect the property and appliances and remedy defects in the construction, may he recover damages for injuries caused by a defective condition which *Page 762 
he knew or should have known existed? The record shows plaintiff and the defendant's president, Mr. Galloway, worked together from time to time on defendant's properties. He worked under Mr. Galloway and helped to construct or hang the wires in question, but there was not granted plaintiff by the terms of his employment discretion about the places and manner of stringing the wires, but followed such instructions and directions as given in 1929 and 1930 when the wires were placed on the pole in question. The selection of the material and the exact place on the pole in question where the wires of the defendant were to be placed is not shown to have been granted by the defendant to the plaintiff under the terms of his said employment. While it is true that the defendant had the control and supervision of the pole and wires in question from 1929 or 1930 until the time of the injury in February, 1934, and the duty to inspect and keep in good condition not only the equipment on this particular pole but all of its said property. The fact that the plaintiff should have had some knowledge of the condition of the wiring on this particular pole and that he knowingly went upon it in the course of his said employment would not preclude him from a recovery herein, neither would it be a bar to this action as the statute authorizes a recovery but apportions the amount therefor according to the negligence of the parties. See Kirkland v. City of Gainesville, supra. The jury considered and determined the facts involved in this assignment.
The third question presented here is: When the master supplies safety appliances for the servant's protection which the servant fails to use and is injured in consequence of such failure, is the master liable therefor? This assignment is largely one of fact settled by the jury with the proper instruction on the law applicable thereto. It is true that logical arguments can be used on each side of the question as *Page 763 
to whether or not plaintiff would have been injured had he used a safety belt. Plaintiff asserts that his life was saved for this very reason and argues that he would not have fallen when receiving the shock if he had had the belt and the electricity would have killed him, but when permitted to fall and not being fastened to the pole by the belt is the reason his life was saved. It seems that the jury settled this question, being one of fact and no error of law or charge to the jury by the court having been made to appear.
The fourth question presented is: When an injured employee executes a release under seal, is its effect sufficiently overcome by his unsupported testimony that he thought it was a receipt?
Plaintiff was injured on the 17th day of February, 1934, and remained in the hospital for a few weeks and then moved to his home. On April 18, 1934, he received a phone message to go to the telephone office where he had been employed for a number of years prior thereto, and upon reaching the office was introduced to a Mr. Crabtree, a representative of an insurance company carrying the insurance on the employees of the defendant. He signed the release and acknowledged payment as shown by one of the defendant's pleas. It was witnessed by the president of defendant company and his said son. The plaintiff at the time was convalescing from some three or four skull fractures, a broken arm and other serious wounds as a result of his fall from defendant's pole. Dr. McGugan testified his mind was in bad condition and had been since the fall and it was abnormal at the time of the trial in the lower court. It was a jury question whether the release and settlement signed by the plaintiff was based on a sufficient consideration. See Florida Power  Light Co. v. Horn, 100 Fla. 1339, 131 Sou. Rep. 219; Douglas v. Ogle,80 Fla. 42, 85 Sou. Rep 243. In the suit of Florida East Coast R.R. Co., v. Thompson, *Page 764 93 Fla. 30, text pages 34 and 35, 111 Sou. Rep. 525, this Court said:
"A contract procured through fraud is never binding upon an innocent party thereto. As to him, such contract is voidable; as to the wrongdoer it is void. If a party to a written release of liability for personal injuries was induced to sign it by false and fraudulent representations either as to the nature or extent of his injuries or as to the contents, import or legal effect of the release, and he himself innocently and justifiably relied upon such representations to his detriment and was guilty of no negligence in failing to ascertain the true facts, he is not bound by such release. This Court will not hesitate to set aside and void a release so procured. But fraud is never presumed. It must be established by the evidence, and the burden is upon him who asserts it. Columbus Elec. Power Co. v. Downs (Ala.),106 South. Rep. 593; Aderholt v. S.A.L. Ry. Co., 67 S.E. Rep. 978; St. Louis  S.F.R.R. Co. v. Bruner, 152 Pac. Rep. 1103. See also Sommers v. Apalachicola N.R.R. Co., 85 Fla. 9,96 South. Rep. 151; Dova v. Hancock, 88 Fla. 503, 102 South. Rep. 642; Green v. First Natl. Bank, 85 Fla. 51, 95 South. Rep. 231; Glass v. Craig,83 Fla. 408, 91 South. Rep. 332. The burden resting upon the releasor to escape the legal effect of a formal written release, such as the one here involved, is a heavy one. Borden v. Sandy River  R.L.R. Co., 86 Atl. Rep. 242. The existence of fraud will not be assumed upon doubtful or vague parol evidence, especially where there is substantial credible evidence to the contrary. Fivey v. Pennsylvania R.R. Co., 52 Atl. Rep. 472, 23 R.C.L. 417 (48); 10 R.C.L. 897 (46-47); Zdancewicz v. Burlington Traction Co., 71 Atl. Rep. 123."
Question (5): When an injured employee executes a release under seal, is its effect sufficiently overcome by his unsupported testimony that he did not know it was a release, *Page 765 
particularly where the releasor admits that he endorsed the draft in payment of the consideration therefor after being informed that he had executed the release and does not return to the lender the consideration therefor?
This is similar to the last previous question. The testimony of the mental condition of the plaintiff was for the jury. The money in question went to pay the expenses of his partial recovery and a small sum only was left to him. The draft was by the plaintiff endorsed and delivered to the defendant and by inference his hospital and other bills were by the defendant paid with these funds. It cannot be asserted here that plaintiff was in possession of his faculties and equipped to protect his rights here at the time of signing the release. It cannot be overlooked that the plaintiff had three or four skull fractures, a broken arm, had been in the hospital for several weeks, unable to work, physically unsound and under these conditions and circumstances the release was obtained. It is true the evidence offered on this point was by the defendant sharply contradicted, but the same was submitted to the jury by the lower court with appropriate instructions. See Florida Light  Power Co. v. Horn, 100 Fla. 1339,131 Sou. Rep. 219; Douglas v. Ogle, 80 Fla. 42,85 Sou. Rep. 243; Florida East Coast R.R. Co. v. Thompson, 93 Fla. 30,111 Sou. Rep. 525.
It appears that the same evidence and citation of authorities in support of assignments 4 and 5 are applicable to assignments 6 and 7 argued in defendant's brief. It has not been made to appear that the jury hearing the evidence and rendering its verdict were actuated by motives or intentions not supported by the evidence. It is true that the jury accepted the statements of the plaintiff and his witnesses in preference to the statements of the witnesses for the defendant and in so doing acted within its province. The lower court properly instructed the jury upon the law of the *Page 766 
case and its findings in this issue was conclusive. Florida Power Light Co. v. Horn, 100 Fla. 1339, 131 Sou. Rep. 219; Douglas v. Ogle, 80 Fla. 42, 85 Sou. Rep. 243; Florida East Coast R.R. Co. v. Thompson, 93 Fla. 30, 111 Sou. Rep. 525.
Plaintiff here had been an employee of the Winter Park Telephone Company and had been such from about 1920 until the time of his injury in February, 1934. Plaintiff and Mr. Galloway had worked on this system for a number of years. During this period he had worked under the president of the company, viz.: Mr. Galloway. On the morning of the injury plaintiff undertook to correct a disorder appearing among the telephone wires on the pole from which he later fell. After climbing the pole he attempted to open an iron box of the defendant and in so doing received a voltage and continued to receive it until he managed to extricate himself therefrom and fell to the brick pavement, striking it on his head and shoulder and producing some three or four skull fractures, a broken limb, a disorderly nerve system and was a physical wreck. The injuries of the plaintiff were not denied or that he received the same upon defendant's telephone pole while working in his line of duty. There is a conflict, however, as to electricity escaping from the power company's line into the wire of the defendant company. Plaintiff established by some three or four witnesses the means and methods by which electricity was transmitted into the wires of the defendant. The evidence showed original defective construction, not up to standard requirements, and that contacts from the electric wires to the defendant's wires could have occurred in two or three ways. The defendant asserts that the plaintiff had a knowledge of the defective construction of the wires on the pole, it was his duty to keep the same in good repair and with the exercise of reasonable care should have learned of *Page 767 
the charged wires, if any, appearing on the pole. Likewise, there was conflict in evidence as to pleas of payment, release and covenant not to sue, the defendant contending that these instruments were bona fide and a bar to plaintiff's recovery, while plaintiff asserts that the instruments set up in the pleas in the way of bar were without consideration and obtained under improper circumstances and conditions from the plaintiff. These issues were properly settled by the jury under appropriate instruction by the court. See Cameron  Barkley Co. v. Law-Engle Co., 98 Fla. 920, text p. 923-4, 124 Sou. Rep. 814:
"When there is some substantial evidence to support a verdict for one party, a verdict for the other party should not be directed by the court on the ground that a preponderance of the evidence is favorable to the movant. F.E.C.R. Co. v. Hayes,66 Fla. 589, 62 So. 274.
"If the evidence is conflicting or will admit of different reasonable inference, or if there is evidence tending to prove the issue, it should be submitted to the jury as a question of fact to be determined by them, and not taken from the jury and passed upon by the court as a question of law." Williams v. Sherry, 94 Fla. 998, 114 So. R. 849. See also Davis v. Ivy,93 Fla. 387, 112 So. 264.
In the case of Branford State Bank v. Howell Co., 88 Fla. 493, 102 So. R. 649, this Court said:
"The judge should never direct a verdict for one party unless the evidence is such that no view which the jury may lawfully take of it favorable to the other party can be sustained, nor should a motion for directed verdict be granted where the evidence is conflicting or will admit of different reasonable inferences, or if there is evidence tending to prove the issue. Under our jurisprudence the matter of directing a verdict as authorized by Section 2696, Revised General *Page 768 
Statutes of Florida, 1920, is a delicate one and should be cautiously exercised.'
"The statute referred to now constitutes Section 4363, Compiled General Laws Of Florida, 1927, and that portion of said section having reference to directing verdicts provides that if, after all the evidence of the parties shall have been submitted, `it be apparent to the judge that no sufficient evidence has been submitted' upon which the jury could legally find a verdict for one party, the judge may direct the jury to find a verdict for the opposite party."
Defendant contends that the verdict in the sum of $18,750.00 is excessive. The record shows that in February, 1934, plaintiff was receiving the sum of $150.00 per month and was forty years of age, his life expectancy being fixed at approximately 28 years. It is shown that he is a physical wreck and has not been free of pain and suffering since the day of the injury. His injuries are permanent. It seems that the amount of the verdict is excessive. If the plaintiff remits the sum of $3,750.00 as of the date of the judgment, the judgment will be affirmed for the amount of $15,000.00, as of date thereof, otherwise the judgment will be reversed for a new trial.
WHITFIELD, TERRELL, BROWN and BUFORD, J.J., concur.
ELLIS, C.J., dissents.